DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 15.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 9/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall (US 20190042499 A1).

Re: Independent Claim 1, McCall discloses an apparatus, comprising:
logic circuitry to multiplex on a data bus a first data burst, a second data burst, a third data burst and a fourth data burst having different respective base target addresses that respectively target a first memory rank, a second memory rank, a third memory rank and a fourth memory rank (e.g. McCall Fig. 4c and ¶ [0039]), 
wherein, a first data transfer for the first data burst occurs on a first edge of a first pulse of a data strobe signal for the data bus and a second data transfer for the second data burst occurs on a second edge of the first pulse of the data strobe signal, and wherein, a third data transfer for the third data burst occurs on a first edge of a second pulse of the data strobe signal for the data bus and a fourth data transfer for the fourth data burst occurs on a second edge of the second pulse (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]), 
wherein the second pulse immediately follows the first pulse on the data strobe signal, and wherein, the first memory rank, the second memory rank, the third memory rank and the fourth memory rank are on a same memory module (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]).  

Re: Independent Claim 8, McCall discloses an apparatus, comprising:
logic circuitry to multiplex on a data bus a first data burst, a second data burst, a third data burst and a fourth data burst having different respective base target addresses that respectively target a first memory rank, a second memory rank, a third memory rank and a fourth memory rank (e.g. McCall Fig. 4c and ¶ [0039]), 
wherein, a first data transfer for the first data burst occurs on a first edge of a first pulse of a data strobe signal for the data bus and a second data transfer for the first data burst occurs on a second edge of the first pulse of the data strobe signal, and wherein, a third data transfer for the second data burst occurs on a first edge of a second pulse of the data strobe signal and a fourth data transfer for the second data burst occurs on a second edge of the second pulse of the data strobe signal (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]), 
wherein the second pulse immediately follows the first pulse on the data strobe signal, and wherein, the first memory rank, the second memory rank, the third memory rank and the fourth memory rank are on a same memory module (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]).	

Re: Claims 2 and 9, McCall disclose(s) all the limitations of claims 1 and 8 on which these claims depend. McCall further discloses:
wherein the first, second, third and fourth data transfers are 32 bits each (e.g. McCall ¶ [0029]).

Re: Claims 4 and 11, McCall disclose(s) all the limitations of claims 1 and 8 on which these claims depend. McCall further discloses:
wherein the data bus conforms to an industry standard specification (e.g. McCall ¶ [0027] discloses compliance to JEDEDC, an industry standard).

Re: Claims 5 and 12, McCall disclose(s) all the limitations of claims 4 and 11 on which these claims depend. McCall further discloses:
wherein the industry standard specification is a Joint Electron Device Engineering Council (JEDEC) Dual Data Rate 5 (DDR5) industry standard specification (e.g. McCall ¶ [0027] JEDEDC is an industry standard).

Re: Claims 6 and 13, McCall disclose(s) all the limitations of claims 1 and 8 on which these claims depend. McCall further discloses:
wherein the logic circuitry is integrated into a memory controller (e.g. McCall Fig. 5).

Re: Claims 7 and 14, McCall disclose(s) all the limitations of claims 1 and 8 on which these claims depend. McCall further discloses:
 wherein the logic circuitry is integrated on a memory module (e.g. McCall ¶ [0025] “…solutions can be integrated on an LRDIMM…”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 15-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over McCall (US 20190042499 A1).

Re: Independent Claim 15, McCall discloses a computing system (e.g. McCall Fig. 6), comprising:
a plurality of processing cores (e.g. McCall Fig. 6: CPUs);
a network interface (e.g. McCall Fig. 6: 655 and ¶ [0052]);
a memory controller coupled to the plurality of processing cores (e.g. McCall Fig. 6: 617 and ¶ [0055]);
a data bus coupled to the memory controller (e.g. McCall Figs. 4a-c, 5 and ¶¶ [0033]-[0035]);
a memory module coupled to the data bus (e.g. McCall Figs. 4a-c, 5), the memory module comprising either of a) and b) below:
a) first logic circuitry to multiplex on a data bus a first data burst, a second data burst, a third data burst and a fourth data burst having different respective base target addresses that respectively target a first memory rank, a second memory rank, a third memory rank and a fourth memory rank (e.g. McCall Fig. 4c and ¶ [0039]), 
wherein, a first data transfer for the first data burst occurs on a first edge of a first pulse of a data strobe signal for the data bus and a second data transfer for the second data burst occurs on a second edge of the first pulse of the data strobe signal, and wherein, a third data transfer for the third data burst occurs on a first edge of a second pulse of the data strobe signal for the data bus and a fourth data transfer for the fourth data burst occurs on a second edge of the second pulse (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]), 
wherein the second pulse immediately follows the first pulse on the data strobe signal (e.g. McCall Fig. 4c and ¶¶ [0040]-[0043]); and,
b) second logic circuitry to multiplex on a data bus a first data burst, a second data burst, a third data burst and a fourth data burst having different respective base target addresses that respectively target a first memory rank, a second memory rank, a third memory rank and a fourth memory rank (e.g. similar to a) above, McCall Fig. 6: CPUs), 
wherein, a first data transfer for the first data burst occurs on a first edge of a first pulse of a data strobe signal for the data bus and a second data transfer for the first data burst occurs on a second edge of the first pulse of the data strobe signal (e.g. similar to a) above, McCall Fig. 4c and ¶¶ [0040]-[0043]), and
wherein, a third data transfer for the second data burst occurs on a first edge of a second pulse of the data strobe signal and a fourth data transfer for the second data burst occurs on a second edge of the second pulse of the data strobe signal, wherein the second pulse immediately follows the first pulse on the data strobe signal (e.g. similar to a) above, McCall Fig. 4c and ¶¶ [0040]-[0043]).
While McCall does not explicitly disclose two separate logic circuits, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to replicate logic circuits to meet design needs (see e.g. McCall Fig. 4b and ¶ [0058]).

Re: Claim 16, McCall discloses all the limitations of claim 15 on which this claim depends. He further discloses:
wherein the first and second data transfers are 32 bits each (e.g. McCall ¶ [0029]).

Re: Claim 17, McCall discloses all the limitations of claim 16 on which this claim depends. He further discloses:
wherein the first and second data bursts are sixteen data transfers each (e.g. McCall ¶¶ [0037]-[0038]).

Re: Claims 3, 10 and 18, as used in the rejection of claim 15 above, McCall further discloses:
wherein respective data strobe signals received by respective memory devices of the first, second, third and fourth memory ranks have a first frequency that is 1/4th a second frequency of the data strobe signal (McCall Fig. 4c: it would be obvious to adjust strobe frequency to match the data transfer rate).

Re: Claim 19, McCall discloses all the limitations of claim 15 on which this claim depends. He further discloses:
wherein the data bus conforms to an industry standard specification (e.g. McCall ¶ [0027] discloses compliance to JEDEDC, an industry standard).

Re: Claim 20, McCall discloses all the limitations of claim 19 on which this claim depends. He further discloses:
wherein the industry standard specification is a Joint Electron Device Engineering Council (JEDEC) Synchronous Dynamic Random Access (SDRAM) Dual Data Rate 5 (DDR5) industry standard specification (e.g. McCall ¶ [0027] JEDEDC is an industry standard).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
PARK (US 20190156870 A1) discloses a memory device includes a memory cell array storing input data, a clock generator circuit generating first clocks and second clocks using a reference clock, a phase information generator circuit comparing a phase of the reference clock and a phase of at least one of the first clocks and the second clocks and generating phase information as a comparison result, an intermediate data generator circuit serializing a part of input data provided from the memory cell array based on the first clocks to generate first data, serializing a remaining part of the input data to generate second data, and selectively swapping the first data and the second data using the phase information to generate intermediate data, and an output data generator circuit serializing the intermediate data using the second clocks, to output output data through one output data line..
GONZALEZ (US 20190129879 A1) discloses an apparatus includes a plurality of memory devices and a control circuit. The control circuit may be configured to operate with the memory devices having a first data width in a first mode and with the memory devices having a second data width in a second mode. The control circuit may be configured to implement two differential data strobe input/output circuits. The differential data strobe input/output circuits each may have driver and termination control inputs that are independently programmable. The differential data strobe input/output circuits may be configured to be connected in parallel when the control circuit is operating in the second mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov